Citation Nr: 1808439	
Decision Date: 02/09/18    Archive Date: 02/20/18

DOCKET NO.  17-39 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a heart disorder, to include as due to in-service Agent Orange exposure.

2.  Entitlement to service connection for diabetes mellitus, type II, to include as due to in-service Agent Orange exposure.

3.  Entitlement to service connection for prostate cancer, to include as due to in-service Agent Orange exposure.


REPRESENTATION

The Veteran represented by:	Carol J. Ponton, Attorney at Law


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel
INTRODUCTION

The Veteran served on active duty from September 1963 to January 1966.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in March 2015 by a Regional Office (RO) of the Department of Veterans Affairs (VA).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

Per his July 2017 request, the Veteran was scheduled to participate in a Board hearing; however, he subsequently withdrew his hearing request, as reflected in a January 2018 statement authored by his attorney.  


FINDINGS OF FACT

1.  The Veteran's heart disorder, diabetes mellitus, and prostate cancer did not manifest during or soon after service.

2.  The Veteran was not exposed to Agent Orange during service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a heart disorder, including as due to Agent Orange exposure, have not been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2.  The criteria for service connection for diabetes mellitus, type II, including as due to Agent Orange exposure, have not been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

3.  The criteria for service connection for prostate cancer, including as due to Agent Orange exposure, have not been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

The Veteran is seeking service connection for his currently-diagnosed heart disorder (hypertension), diabetes mellitus, and prostate cancer on the premise that he developed these disabilities after service as a result of his in-service exposure to Agent Orange while stationed in the Philippines during the Vietnam era.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

As an initial matter, the Veteran does not assert, and the evidence of record does not suggest, that the Veteran developed any of his claimed disabilities during or soon after service.  In that regard, the Veteran developed his claimed disabilities many years after service, and his service treatment records fail to reflect any findings suggesting initial manifestation of these diseases in service.  

As to the Veteran's claimed theory of service connection, that his diseases are related to in-service Agent Orange exposure, the Board notes that diseases presumed to be service connected due to in-service herbicide exposure are enumerated in 38 C.F.R. § 3.309(e) and include ischemic heart disease, type II diabetes mellitus, and prostate cancer.

The evidence does not show a current diagnosis of ischemic heart disease.  The evidence does show a diagnosis of hypertension, which is expressly excluded from the list of diseases that are considered presumptively service connected to herbicide exposure.  

Moreover, veterans who served in the Republic of Vietnam during the Vietnam era are presumed to have been exposed during such service to Agent Orange, unless there is affirmative evidence establishing otherwise.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii).  However, in the Veteran's case, he does not report that his Naval service during the Vietnam era ever required his service on the landmass of Vietnam or in the adjacent offshore waters; rather, he reports that while stationed in the Philippines, he worked in an outdoor area that was regularly cleared with herbicides, which he believes included Agent Orange, as those applying the herbicides told him they were using the same chemicals used in Vietnam.  

However, the Philippines is not listed as a country associated with herbicide agent (including Agent Orange) testing and storage outside Vietnam, as provided by the Department of Defense (DoD). See DoD Herbicide Tests and Storage Outside Vietnam.  Indeed, given the inherent health risks associated with Agent Orange exposure, the use and storage of this herbicide agent during the Vietnam era has been carefully researched and documented.  See June 2017 Herbicide Operation Review Email (Agent Orange not used in the Philippines or shipped there).  Additionally, the Veteran's service and personnel records fail to document the Veteran's exposure to Agent Orange. 

Based on the foregoing, the Board finds that the Veteran's proposed theory regarding his exposure to Agent Orange does not competently or credibly establish in-service exposure on a facts found basis.  See Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service).  Absent competent and credible evidence of Agent Orange exposure or corroborating evidence of actual exposure during service, there is no basis for presumptive service connection due to Agent Orange exposure for the Veteran's diabetes mellitus or prostate cancer, or for direct service connection for hypertension.  Without establishment of this in-service event, further development, such as a VA medical examination, is not necessary.

The Board has considered the information provided by the Veteran's representative, including that from other veterans, foreign governments and Dr. Cassano.  The Board does not find that this sufficiently shows that the Veteran was exposed to herbicides such as Agent Orange.  The Board finds the information and research by VA and DOD sufficient to show no exposure.

Additionally, the Board has considered other Board decisions that have been submitted.  Although the Board strives for consistency in issuing its decisions, previously issued Board decisions will be considered binding only with regard to the specific case decided.  Prior decisions in other appeals may be considered in a case to the extent they reasonably relate to the case, but each case presented to the Board will be decided on the basis of the individual facts of the case in light of applicable procedure and substantive law.  See 38 C.F.R. § 20.1303.  

The Board finds that the individual facts of other cases are not binding with regard to the specifics of this case.  Furthermore, a standard search of Board cases involving the contention of Agent Orange exposure in the Philippines reveals that striving for consistency results in a finding of no exposure as the majority of decisions do not find such exposure.  The Board will assume that any findings of exposure to Agent Orange in other cases are specific to the facts of those cases.

Accordingly, the preponderance of the evidence fails to establish a basis for awarding service connection as either directly incurred in service or as a result of in-service Agent Orange exposure.  Thus, there is no reasonable doubt to be resolved on the Veteran's behalf, and service connection for a heart disorder, type II diabetes mellitus, and prostate cancer is not warranted.  


ORDER

Service connection for a heart disorder, to include as due to in-service Agent Orange exposure, is denied.

Service connection for diabetes mellitus, type II, to include as due to in-service Agent Orange exposure, is denied.

Service connection for prostate cancer, to include as due to in-service Agent Orange exposure, is denied.  




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


